     Case 5:19-cr-00084 Document 33 Filed 07/24/19 Page 1 of 1 PageID #: 221



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 5:19-cr-00084

JUAN CARLOS REYES-MOLINA,

                               Defendant.



                                             ORDER


       For reasons appearing to the Court, it is ORDERED that the sentencing hearing, previously

scheduled in this matter for September 12, 2019, is RESCHEDULED for Thursday, August 8,

at 11:00 a.m., in CHARLESTON, West Virginia. The United States Marshals Service is

ORDERED to transport the Defendant from his location of confinement to the aforesaid court

proceeding.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          July 24, 2019
